DETAILED ACTION
Claims 1-2, 4-12, 14-18, and 20-21 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2021, has been entered.

Claim Objections
Claim 10 is objected to because of the following informalities:
The first three lines are not grammatically compatible with the rest of the claim.  The examiner recommends inserting a colon after “wherein” in line 1, replacing the colon with a semicolon in line 3, and starting a new paragraph with “when…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically:
Claim 1 sets forth that the first state is selected when depth equals a predetermined number (PN) greater than 0.  From claim 9, the first state may include a first encoding of all zeros.  However, from FIG.6, the encoding of all zeros is only possible when PN = 0 (not PN > 0).  As such, to now claim that an encoding of all zeros is possible when PN > 0 is new matter.
For the first state to have the third encoding (b10), the PN would have to be greater than 1 (FIG.6, bottom row).  Taking PN = 2 as an example, if depth = PN, then first state b10 would be selected.  However, from claim 1, if depth > PN the first state b10 is also selected based on FIG.6, bottom row.  This means that the first state and further state of claim 1 are necessarily equal.  However, when this is the case, the further state cannot be selected when depth < PN, as required by claim 1.  As such, the first state having the third encoding combined with the ability to select the further state when depth < PN is new matter.
To address both issues, the examiner recommends rewording claim 9 to
--The apparatus according to claim 1, wherein in the first state, the at least one status value has an encoding in which a first predetermined bit is equal to 1 and a second predetermined bit is equal to 0.--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 9, 12, 14, 16-18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frey et al., U.S. Patent Application Publication No. 2014/0047205 (as previously cited by the examiner and herein referred to as Frey).
Referring to claim 1, Frey has taught an apparatus (FIGs.1-2) comprising:
a) an instruction decoder to decode instructions (an instruction decoder is inherently present in a processor to decode instructions (e.g. those in FIG.4) to determine the operation to be performed by processing/execution circuitry); and
b) processing circuitry to perform data processing in response to the instructions decoded by the instruction decoder (processing circuitry is inherently present in order to perform operations set forth by the instructions), the processing circuitry comprising transactional memory support circuitry to support execution of a transaction within a thread of data processing by the processing circuitry (see the title, paragraph [0041], and FIG.4 (and other FIGs showing transactional code).  Transactions and threads (and memory operations performed therein) are supported by the processing circuitry), the transaction comprising instructions of the thread executed speculatively between a transaction start instruction and a transaction end instruction (see FIG.4 and paragraphs [0064]-[0065] and [0090]-[0091] (among others).  A transaction comprises instructions between transaction start (tbegin) and end (tend) instructions.  As described, and as is known, the transaction is speculative (code executes speculatively until the transaction succeeds, at which point, results of the instructions are written/committed.  Until that commitment, the results are temporary (speculative)), for which the processing circuitry is configured to prevent commitment of results of the speculatively executed instructions of the transaction until the transaction end instruction is reached (again, from paragraphs [0064]-[0065] and [0090]-[0091] (among others), results are prevented from committing until the transaction ends (see FIG.8 as well, which shows commitment 810 at the very end)), and to abort processing of the transaction when an abort event occurs before reaching the transaction end instruction (see [0064]-[0065] and [0090]-[0091] (among others), and FIG.8, step 808, for instance);
c) wherein in response to decoding of a transaction nesting depth testing instruction by the instruction decoder (see FIG.4 and paragraphs [0116]-[0117]).  The tbegin instruction is a nesting depth test instruction, which tests for maximum nesting depth (FIG.15, 1504)), the processing circuitry is configured to set at least one status value to one of a plurality of states selected dependent on a transaction nesting depth indicative of a number of executed transaction start instructions of a given thread for which the corresponding transaction remains unaborted and uncommitted (if the depth (which indicates the number of outstanding transactions) is already at max, then a new transaction cannot be nested and an error will occur (FIG.15, 1506).  Indicating this error involves setting a status value in a condition code register to one of multiple states (paragraph [0117]) ), the plurality of states including a first state selected when the transaction nesting depth equals a predetermined number greater than zero (paragraph [0122] sets forth a nesting level of 1 when an outermost transaction is executing.  FIG.13, therefore, which shows two transactions (one nested within the other), corresponds to a nesting level of 2.  The maximum nesting level is, thus, at least 2, but can be as high as the size of register 1402 permits (paragraph [0117]).  As such, if the maximum nesting level is M, then the predetermined number is M-1, which is greater than zero (for FIG.13, the maximum could be no lower than M=2, in which case the predetermined number is 1).  When the depth equals this predetermined number (1), the processor selects a non-error condition code state (paragraph [0116])), and a further state selected when the transaction nesting depth is greater than the predetermined number (when the nesting depth is 2 (greater than the predetermined number of 1), the max has been reached, and an error condition code state is selected (paragraph [0116]), wherein when the transaction nesting depth is less than the predetermined number, the processing circuitry is configured to set the at least one status value to the further state or a second state (when the nesting depth is 0 (less than the predetermined number of 1), there are no transactions and, thus, there is no nesting max error.  Thus, the non-error condition code state is selected.  Here, the non-error condition code state is both the first state and the second state, which are not claimed as being different); and
d) the instruction decoder is configured to support an instruction set architecture comprising at least one type of conditional branch instruction (see FIG.4 and note the beq instruction, which is a conditional branch.  As such, the decoder supports an ISA with at least one type of conditional branch instruction);
e) the instruction decoder is enabled, in response to a single transaction nesting depth testing instruction followed by a single conditional branch instruction without an intervening further instruction to compare the transaction nesting depth between the single transaction nesting depth testing instruction and the single conditional branch instruction (see FIG.4, which shows that beq follows tbegin with no such intervening instruction), to control the processing circuitry to set the at least one status value dependent on the transaction nesting depth and perform a conditional branch having different outcomes depending on whether the at least one status value indicates that the transaction nesting depth is equal to the predetermined number of greater than the predetermined number (again, see FIG.4, along with paragraphs [0062] and [0116]-[0117].  Essentially, the idea is to not permit execution of a new nested transaction that exceed a maximum nesting level.  As such, when a transaction (FIG.4) begins, the tbegin instruction causes control logic 382 to test register 1402 to determine if the current nesting depth is at the maximum.  If so, a status value in a condition code register is set to value X (e.g. 1) such that the beq instruction branches to the fail_handler in response to the value X (to prevent that transaction from continuing).  If, however, the maximum is not yet reached, register 1402 would be incremented and the condition code is set to value Y (e.g. 0, or not X) to indicate no error in beginning the transaction.  This causes beq to not branch but to fall through to the transaction code 406).
Referring to claim 2, Frey has taught the apparatus according to claim 1, wherein said predetermined number is 1 (see the rejection of claim 1).
Referring to claim 4, Frey has taught the apparatus according to claim 1, wherein the instruction set architecture comprises one or more types of conditional branch instruction (FIG.4, beq) enabling the instruction decoder to control the processing circuitry to set the at least one status value dependent on the transaction nesting depth and perform a conditional branch conditional on the at least one status value being in a target state of the plurality of states, in response to a single transaction nesting depth testing instruction followed by a single conditional branch instruction regardless of whether the target state is the first state, the second state or the further state (the beq would not jump to fail_handler in the first and second states, but would jump to fail_handler in the further state).
Referring to claim 5, Frey has taught the apparatus according to claim 1, comprising a condition status storage element to store at least one condition status value indicative of at least one property of a processing result of a previously executed instruction; wherein in response to decoding of the transaction nesting depth testing instruction by the instruction decoder, the processing circuitry is configured to set said at least one condition status value to correspond with a result of comparing the transaction nesting depth with the predetermined number (paragraphs [0062] and [0116]-[0117] refer to a condition code register, which is a storage element that stores the result of comparing the depth register 1402 to a maximum value.  If the depth is at the max, the condition code register is set to indicate error; otherwise it is set to indicate a lack of error).
Referring to claim 6, Frey has taught the apparatus according to claim 5, wherein in response to the instruction decoder decoding a condition-status-dependent conditional branch instruction specifying a test condition, the processing circuitry is configured to perform the conditional branch conditional on whether said at least one condition status value stored in the condition status storage element satisfies the test condition (again, the branch (beq) of FIG.4 checks to see if the condition code register is set in a particular manner (to indicate error), and if this test results in true, the branch will jump to the failure handler).
Referring to claim 9, Frey has taught the apparatus according to claim 1, wherein in the first state, the at least one status value has a first encoding in which all bits are equal to 0 (from FIG.4, beq branches to the fail_handler when zero flag = 1 (this is how beq is understood to operate in the art).  Thus, the first state is when zero flag = 0.  Since there is only 1 bit in the status value (zero flag) and the one bit is set to 0, all bits of the status value are equal to 0 when the first state is selected).
Referring to claim 12, Frey has taught the apparatus according to claim 1, wherein in response to the instruction decoder decoding a bit-test type of conditional branch instruction specifying a predetermined bit of a target register, the processing circuitry is configured to perform the conditional branch conditional on the predetermined bit of the target register being equal to 1, or conditional on the predetermined bit of the target register being equal to 0 (see FIG.4 and note the beq instruction, which is known in the art to check the zero flag (predetermined bit) of a condition code register.  The conditional branch will occur when the zero flag has a first state, and not occur when the zero flag has a second state).
Referring to claim 14, Frey has taught the apparatus according to claim 1, wherein the transactional memory support circuitry comprises restoration state storage circuitry to store transaction restoration state captured in response to the transaction start instruction to be restored on aborting the transaction (see paragraphs [0062] and [0065].  A checkpointed (restoration) state is stored by the tbegin instruction in order to allow for restoring this state in the event of a transaction failure (abort)).
Referring to claim 16, Frey has taught the apparatus according to claim 1, wherein the transactional memory support circuitry comprises at least one of: speculative result storage circuitry to store said results of the speculatively executed instructions (this is inherent.  The illustrated transactions show load and store instructions, which are executed speculatively as part of a transaction.  Loads and stores generate results to be stored to registers and memory.  They are stored at least at commitment of the transaction (FIG.8, 810)); and address tracking circuitry to track addresses accessed by instructions within a transaction (see paragraph [0004].  Frey is concerned with detecting memory conflicts, i.e., when two memory instructions access the same address in particular situations.  This inherently requires tracking of memory addresses accessed by the loads/stores).
Referring to claim 17, Frey has taught the apparatus according to claim 1, wherein the transactional memory support circuitry comprises conflict detection circuitry to detect a conflict between a data access to a given address made within a transaction of a first thread and a data access to the same address made by another thread (see paragraph [0004]).
Referring to claim 18, Frey has taught the apparatus according to claim 17, wherein the conflict detection circuitry is configured to trigger said abort event in response to detection of the conflict (see FIG.8, steps 806-808 and paragraph [0090].  When the conflict occurs, the transaction is failed/aborted and results are not committed).
Claims 20-21 are rejected for similar reasons as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Frey in view of Rajwar et al., U.S. Patent Application Publication No. 2013/0205119 (as previously cited by the examiner and herein referred to as Rajwar).
Referring to claim 7, Frey has taught the apparatus according to claim 5, comprising a plurality of general purpose registers to store operands for instructions (see FIG.2, 208).  Frey has not taught wherein in response to decoding of the transaction nesting depth testing instruction by the instruction decoder, the processing circuitry is configured to write a transaction nesting depth value representing said transaction nesting depth to a general purpose register specified by the transaction nesting depth testing instruction.  However, Rajwar has taught a transaction nesting depth testing instruction that also writes the nesting depth to register Reg32 (see paragraph [0068], XTEST.NL).  While Rajwar does not disclose the purpose of Reg32, one of ordinary skill in the art would have recognized that Rajwar deems it useful for some purpose and that this extra functionality could be combined with Frey’s tbegin instruction so as to provide more information to the system/user for whatever purpose.  For instance, this could be useful for debugging where a user can read this register to determine the nesting that is occurring at any given point in time during execution.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frey such that in response to decoding of the transaction nesting depth testing instruction by the instruction decoder, the processing circuitry is configured to write a transaction nesting depth value representing said transaction nesting depth to a general purpose register specified by the transaction nesting depth testing instruction.

Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Frey in view of Choquette, U.S. Patent Application Publication No. 2007/0106883 A1, and Greiner et al., U.S. Patent Application Publication No. 2009/0182983 A1 (herein referred to as Greiner).
Referring to claim 8, Frey has taught the apparatus according to claim 1, comprising a plurality of general purpose registers to store operands for instructions (FIG.2, 208).  Frey has not taught wherein in response to decoding of the transaction nesting depth testing instruction by the instruction decoder, the processing circuitry is configured to write the at least one status value to a general purpose register specified by the transaction nesting depth testing instruction.  Frey has instead taught a condition code register (as described above).  However, Choquette has taught that a general purpose register (GPR) can be used to store a condition code instead of a condition code register.  See paragraph [0090].  One of ordinary skill in the art would have recognized that a GPR could be substituted for a condition code register with predictable results (as they are both instruction-accessible storage).  Using a GPR for condition code storage could obviate the need for a condition code register, thereby eliminating some hardware.  As a result, it would have first been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frey such that in response to decoding of the transaction nesting depth testing instruction by the instruction decoder, the processing circuitry is configured to write the at least one status value to a general purpose register specified by the transaction nesting depth testing instruction.  With this combination, one of ordinary skill in the art would have recognized that a branch other than beq would be needed (since beq checks the zero flag).  Greiner has taught a compare immediate and branch (CIB) instruction where a branch will occur if a source register value equals an immediate.  See paragraphs [0140]-[0141] and [0149].  As applied to Frey, the instruction would appear as CIB GPR, #1, fail_handler, where the condition code is stored in GPR and it is compared to #1, which could be the value assigned to “max depth error”.  If the two are equal, the max depth has been reached and the fail_handler would be branched to and executed.  It would have been further obvious to modify Frey to include this branch so as to work in harmony with a GPR storing the condition code.
Referring to claim 9, Frey has taught the apparatus according to claim 1, but, under an alternate interpretation where the claimed “all bits” necessarily includes multiple bits, has not taught wherein in the first state, the at least one status value has a first encoding in which all bits are equal to 0.  However, for reasons described above, it would have been obvious to modify Frey to store the status value of 0, when the first state is selected, in a general purpose register that comprises N>1 bits.  When no error (first state) is indicated by 0 in an N-bit register, all N bits would be set to 0 to represent a value of 0.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frey such that in the first state, the at least one status value has one of: a first encoding in which all bits are equal to 0.
Referring to claim 11, Frey has taught the apparatus according to claim 1, but has not taught wherein in response to the instruction decoder decoding a compare-with-zero type of conditional branch instruction specifying a target register, the processing circuitry is configured to perform the conditional branch conditional on all bits of the target register being equal to 0.  However, for reasons described above, it would have been obvious to modify Frey to store the status value in a general purpose register, which comprises N>1 bits.  One of ordinary skill in the art would have recognized that the condition code could be set to 0 to indicate an error (or 1 (or vice versa)).  When the error is indicated by 0, Greiner’s branch could be performed (e.g. CIB GPR, #0, fail_handler) to conditionally branch to fail_handler when the target register is all zeros.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Frey in view of Petersen et al., U.S. Patent Application Publication No. 2007/0162520 (as previously cited by the examiner and herein referred to as Petersen).
Referring to claim 15, Frey has taught the apparatus according to claim 14, wherein the processing circuitry is configured to: capture the transaction restoration state in response to the transaction start instruction when the transaction nesting depth equals zero (see paragraph [0062].  A tbegin instruction captures this state (as a checkpoint).  FIG.4 only shows one transaction and thus the nesting depth is 0).  Frey has not taught that the processing circuity is configured to suppress capture of the transaction restoration state in response to the transaction start instruction when the transaction nesting depth is greater than zero.  However, Petersen has taught saving values only for an outer transaction so that when an inner transaction aborts, the system has to roll back to the values saved for the outer transaction.  See paragraph [0007].  While Petersen recognizes this is a disadvantage, one of ordinary skill in the art would have recognized the inherent advantage of power/time/space savings by not saving state for all inner transactions.  This way, as long as the system is not experiencing many inner transaction aborts, this approach is beneficial.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frey to suppress capture of the transaction restoration state in response to the transaction start instruction when the transaction nesting depth is greater than zero.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
On page 11 of applicant’s response, applicant helpfully summarizes the differences between Frey and the claimed invention using tables, while stating that Frey requires the same state be set for the “less than” and “equal” cases, whereas the invention requires different states be set for the “less than” and “equal” cases.
The examiner agrees with applicant’s description.  However, the claim language is still too broad to preclude rejection.  This is because there is no language in the claims that prevents the first state from being interpreted as equal to the second state.  Where first state = second state, Frey still anticipates the invention.  The examiner recommends claiming that the second state is different from the first state.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Prener, ‘092, has taught a compare instruction that compares values A and B and sets a status value to one of three different states, by setting one of a greater-than bit, an equal bit, or a less-than bit in the condition register, and then branching based on which of these bits is set (column 1, lines 16-65, and column 6, lines 33-49).  Transactions, nested transactions, and transaction depth are not disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183